DETAILED ACTION
This Action is responsive to the communication filed on 07/30/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitation reciting “wherein the side surfaces show traces of a separation process” in Claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following limitation reciting “a thickness between 0,5 µm and 50 µm inclusive” renders the claim indefinite. It is unclear whether the limitation should read between 05 µm and 50 µm or between 0.5 µm and 50 µm. 
Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 11, which depends from Claim 8, recites the limitation "the third section" in line 3.  There is insufficient antecedent basis for this limitation in the claim.








Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (US 2017/0256674).

Regarding claim 1, Hashimoto (see, e.g., FIG. 1, FIG. 2) discloses an optoelectronic component comprising:
an optoelectronic semiconductor chip 10 having an emission side 10A and a rear side 10B opposite the emission side 10A (Para 0023, Para 0024);
a housing body 60, 70 having a top side 61 and an underside e.g., bottom side of 70 opposite the top side 61 (Para 0023, Para 0037, Para 0050);
a metal layer 30, 50 on the top side 61 of the housing body 60, 70 (Para 0023, Para 0041); 
wherein:
the semiconductor chip 10 emits primary electromagnetic radiation via the emission side 10A during normal operation (Para 0024),
the semiconductor chip 10 is embedded in the housing body 60, 70 and is laterally surrounded by the housing body 60, 70,
the emission side 10A is arranged downstream of the rear side 10B and the top side 61 is arranged downstream of the underside e.g., bottom side of 70 along a main emission direction of the semiconductor chip 10 (Para 0023, Para 0024),
the metal layer 30, 50 is at least partially reflecting or absorbing radiation generated by the optoelectronic component 10 (Para 0034, Para 0048).
e.g., FIG. 1, FIG. 2) teaches that in top view of the emission side 10A the semiconductor chip 10 is completely surrounded laterally by the metal layer 30, 50.

Regarding claim 4, Hashimoto (see, e.g., FIG. 1, FIG. 2) teaches that the metal layer 30, 50 is reflective for the radiation generated by the optoelectronic component 10 or has a reflective partial layer facing the top side (Para 0034, Para 0048).

Regarding claim 6, Hashimoto (see, e.g., FIG. 1, FIG. 2) teaches that at least a first section e.g., inner top section of 60 of the top side 61 of the housing body 60, 70 is arranged downstream of the emission side 10A in the main emission direction or is at the same level as the emission side 10A.

Regarding claim 8, Hashimoto (see, e.g., FIG. 1, FIG. 2) teaches that the top side 61 of the housing body 60, 70 comprises at least one second section e.g., outer top section of 60   in which the top side 61 extends substantially parallel to the emission side 10A of the semiconductor chip 10, the metal layer 30, 50 covers the top side 61 at least in the second section e.g., outer top section of 60 (Para 0036, Para 0041).

Regarding claim 9, Hashimoto (see, e.g., FIG. 1, FIG. 2) teaches that the top side 61 of the housing body 60, 70 is flat within the manufacturing tolerance.

Regarding claim 10, Hashimoto (see, e.g., FIG. 1, FIG. 2) teaches that the top side 61 comprises a third section e.g., vertical section of 60 which is transverse or perpendicular to the 10A, the third section e.g., vertical section of 60 is covered with the metal layer 30, 50 (Para 0041).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2017/0256674).

Regarding claim 7, Hashimoto (see, e.g., FIG. 1, FIG. 2) teaches that on the emission side 10A of the semiconductor chip 10 a conversion element 20 is arranged, which comprises an exit side 20B facing away from the semiconductor chip 10, the first section e.g., inner top section of 60 of the top side 61 is offset along the main emission direction with respect to the exit side 20B of the conversion element 20 (Para 0023, Para 0029).
Although Hashimoto (see, e.g., FIG. 2) teaches that the first section e.g., inner top section of 60 of the top side 61 is offset with respect to the exit side of the conversion element, Hashimoto fails to expressly teach that the offset is by at most 100 µm. However, differences in distance will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such distance is critical such that the difference is productive of unexpected results.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the first section of the top side being offset with respect to the exit side of the conversion element, it would i.e., offset) between the first section of the top side and the exit side of the conversion element in the device of Hashimoto through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed distance (i.e., offset) or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 14-18 are allowed.
Claims 5, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Antonio Crite/
Patent Examiner, AU 2817
09/07/2021